Citation Nr: 1012546	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  04-36 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for avascular necrosis 
(AVN) of both hips and both femoral heads, status post 
bilateral hip replacements.


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Air 
Force from December 1967 to August 1978.  This case 
originally came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO) which, in pertinent part, denied the appellant's 
claim of entitlement to service connection for avascular 
necrosis (AVN) of the bilateral hip and femur bones.

In a September 2007 decision, the Board upheld the RO's 
denial of the appellant's AVN service connection claim.  The 
appellant then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  A July 2009 Memorandum Decision of the Court 
vacated that portion of the Board's decision relating to the 
bilateral AVN, and the AVN service connection issue on 
appeal was remanded for readjudication pursuant to the 
provisions of 38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
RO for action as described below.

In its July 2009 Memorandum Decision, the Court described 
the factual basis concerning the appellant's in-service 
lower extremity injury or injuries as "extremely muddled" 
and further indicated that there has been no discussion of 
whether or not the injuries of record are or are not 
consistent with the account given by the appellant of the 
cause of the injuries.

These considerations require investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that 
the Board's task is to make findings based on evidence of 
record - not to supply missing facts.  Beaty v. Brown, 6 
Vet. App. 532 (1994).  Thus, where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claims on appeal.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following:

1.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the RO 
should arrange for a review of the 
appellant's claims file by an 
orthopedist to determine the nature, 
onset date and etiology of his claimed 
bilateral AVN of the hips/femoral heads.  

Any additional development suggested by 
the evidence should be undertaken.  If 
the reviewer determines that physical 
and/or radiographic examination is 
needed before the requested opinions can 
be rendered, the RO should schedule the 
appellant for such examination.  

The reviewer must address the question 
of whether the appellant's bilateral AVN 
is causally or etiologically related to 
his period of military service from 
December 1967 to August 1978, to include 
as due to any lower extremity-related 
injury in service.

The reviewer should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion 
should also discuss the nature of spiral 
fractures of the distal tibia/fibula and 
talar dome; the forces exerted on the 
lower extremity in the course of such an 
injury; the significance of the 
involvement of only one long bone; and 
the nature, severity and extent of 
injuries that would be expected from a 
fall from some stairs versus a fall from 
a height two stories directly onto the 
feet.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be 
commented upon by the examiner.

Specifically, the reviewer must address 
the questions of:

(a)  What were the bone(s) injured in 
the appellant's right lower extremity in 
August 1970?  Was there any injury to 
the left lower extremity?  Please refer 
to the clinical and radiographic 
evidence of record to support your 
determination.

(b)  What injuries would be expected if 
an adult male fell two stories in an 
upright position directly onto his feet?  
Would the injuries be unilateral or 
bilateral?

(c)  What forces acting on the human leg 
would cause a spiral fracture of only 
one long bone of the lower extremity 
with involvement of the talar dome - 
would these forces be more consistent 
with a fall down some stairs or a fall 
from a height of two stories?  A 
discussion of the clinical significance 
of all pertinent in-service x-ray 
examinations should be included.

(d)  Was the appellant's AVN pathology 
related to symptoms or signs he may have 
had in service (December 1967 to August 
1978)?  A discussion of the clinical 
significance of the appellant's lower 
extremity complaints and findings after 
the August 1970 injury should be 
included, with reference to pertinent x-
ray reports and medical examination 
reports.

(e)  Was the appellant's AVN incurred 
within one year of his service 
separation in August 1978?  What is the 
clinical significance of the difference 
in the severity of the right AVN versus 
the severity of the left AVN shown in 
the April 1996 x-rays, particularly vis-
à-vis the documented in-service lower 
extremity injuries?  Please discuss the 
clinical significance of the initial 
diagnosis of AVN in 1985, in relation to 
the appellant's age and risk factors 
such as his service-connected right 
ankle disability, ethanol use or a blood 
disorder, if any, for the development of 
AVN.

(f)  Is the July 2003 medical opinion of 
Dr. Younger consistent with the clinical 
evidence of record?  Why or why not?  

(g)  In assessing the relative 
likelihood as to origin and etiology of 
the Veteran's bilateral AVN, the 
reviewer should apply the standard of 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any AVN is causally or 
etiologically related to the Veteran's 
service, or whether such a causal or 
etiological relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

(h)  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

(i)  Note:  It is important that, if any 
opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based 
upon speculation, the reviewer should 
clearly and specifically so specify in 
the report, and explain why this is so.

2.  Upon receipt of the VA reviewer report, 
the RO should conduct a review to verify 
that all requested opinions have been 
offered.  If information is deemed lacking, 
the RO should refer the report to the VA 
reviewer for corrections or additions.  See 
38 C.F.R. § 4.2 (If the findings on a report 
do not contain sufficient detail, it is 
incumbent upon the rating board to return 
the examination report as inadequate for 
evaluation purposes.).  

3.  After all appropriate development has 
been accomplished, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the AVN 
claim on appeal.  The readjudication should 
reflect consideration of all the evidence of 
record and be accomplished with application 
of all appropriate legal theories for 
service connection, including direct, 
presumptive and secondary service 
connection.

4.  If the benefit sought on appeal remains 
denied, the appellant and his attorney 
should be provided a Supplemental Statement 
of the Case, containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

